Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of 16926180 (filed 07/10/2020, now U.S. Patent #11310827), which is a continuation of PCT/KR2019/001832 (filed 02/14/2019) that claims priority from provisional application 62630320 (filed 02/14/2018).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 line 1 and 2, both terms “(i)” and “(ii)” is unclear and ambiguous as to what their functionalities are for.  For example, are the recited features a continue sentence; or there are two conditions to be examined.  Clarification is respectfully requested. 
Claim 14 line 9-10, "the UE" has no antecedent basis.  
Claim 14 line 10, the term “UE” needs to be defined as to what it stands for, either in first appearance, or first appearance of its own claim branch.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over ZOU et al. (WO/2018142376, hereinafter ZOU, NOTE: corresponding application US 20200022160 A1 is being used below for rejection citations purposes), in view of Li et al. (US 20190045546 A1, hereinafter Li).

Regarding claim 1, ZOU teaches a method of performing an uplink transmission, by a user equipment (UE), in a wireless communication, the method comprising (in general, see fig. 3-4 and corresponding paragraphs 64-94, in particular, see fig. 4 and para. 77-86):
performing the uplink transmission based on the first DCI (see at least para. 85 along with para. 81, e.g. “…actions by UE2/UE3 include: Receive UL DCI with toggled DCI for ongoing/scheduled HARQ process in m+k. Identify overlap with ongoing/scheduled transmission in n or n+1. Stop/cancel transmission from m+k+1”),
wherein whether the uplink transmission to be canceled is determined based on (i) a timing at which the first DCI is received and (ii) an uplink channel related processing time of the UE which is based on a timing advance of the UE (see at least para. 81, e.g. “…gNB can check whether a transmission in m+k+l would overlap with eMBB UE2's slot transmission n in time. It can also check if m+k+l overlaps with a coming transmission by another UE, UE3, in the next slot n+1”).
ZOU differs from the claim, in that, it does not specifically disclose receiving, from the base station, first downlink control information (DCI) for cancellation of the uplink transmission, which is well known in the art and commonly used for effectively resolving potential collisions in transmission.
Li, for example, from the similar field of endeavor, teaches similar or known mechanism of receiving, from the base station, first downlink control information (DCI) for cancellation of the uplink transmission (in general, see fig. 6-7, in particular, see at least fig. 7 and para. 39, e.g. “…upon detecting the possible collision to the scheduled eMBB, the NR network sends a stop indicator to the UE using a new PHY channel of eMBB DL 703 of resource 731”), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Li into the method of ZOU for effectively resolving potential collisions in transmission.

Regarding claim 5, ZOU in view of Li teaches the uplink transmission includes at least one of physical uplink shared channel (PUSCH) transmission or sounding reference signal (SRS) transmission.  (ZOU, see at least para. 48; Li, see at least para. 39 along with para. 35, e.g. PUSCH of eMBB)

Regarding claim 6, ZOU in view of Li teaches receiving, from the base station, second DCI for scheduling the uplink transmission, wherein the uplink transmission is scheduled based on the second DCI.  (ZOU, see at least fig. 4; Li, see at least fig. 7 and para. 39 along with para. 22, e.g. “At step-3, the NR network schedule the second UE a PUSCH URLLC by a PDCCH of URLLC DL 701 with resource 711. Further, at step-3, the scheduled URLLC UL resource 722 for the second UE uses URLLC UL 702 and collides with eMBB resource 741”)

Regarding claim 7, ZOU in view of Li teaches determining whether the first DCI to be applicable to the uplink transmission of the UE based on (i) the timing at which the first DCI is received and (ii) a timing at which the second DCI is received.  (ZOU, see at least fig. 4; Li, see at least fig. 7 and para. 39 along with para. 22, e.g. DCI at resource 711 and DCI at resource 731)

Regarding claim 8, ZOU in view of Li teaches the first DCI is applicable to the uplink transmission of the UE based on the timing at which the second DCI being earlier than the timing at which the first DCI is received.  (ZOU, see at least fig. 4; Li, see at least fig. 7 and para. 39 along with para. 22, e.g. DCI at resource 711 is earlier than DCI at resource 731)

Regarding claim 9, ZOU in view of Li teaches a last symbol of the timing at which the second DCI is earlier than a first (1.sup.st) symbol of the timing at which the first DCI is received. (ZOU, see at least fig. 4; Li, see at least fig. 7 and para. 39 along with para. 31, e.g. DCI at resource 711 is earlier than DCI at resource 731, and resources are in term of symbols)

Regarding claim 10, ZOU in view of Li teaches based on the first DCI being applicable to the uplink transmission, the UE is a victim UE (vUE) of which cancels the uplink transmission for uplink transmission of another UE, and wherein the another UE is a pre-empting UE (pUE).  (ZOU, see at least para. 81-82 of fig. 4, e.g. UE2/UE3 cancel transmission for UE1)

Regarding claim 11, ZOU in view of Li teaches receiving, from the base station, configuration information related to reference resources, and wherein the first DCI includes cancellation resource information on at least one resource among the reference resources.  (Li, see at least para. 39 along with para. 38, e.g. “The stop rules can be stop the whole band of the eMBB transmission or stop the slot of partial band of the eMBB transmission or stop the overlapping slots of the eMBB based on a predefined granularity. The stop rule can be included in the DCI or predefined or preconfigured”)

Regarding claim 12, ZOU in view of Li teaches the uplink transmission is canceled based on the at least one resource included in the cancellation resource information.  (Li, see at least para. 39 along with para. 38, e.g. “The stop rules can be stop the whole band of the eMBB transmission or stop the slot of partial band of the eMBB transmission or stop the overlapping slots of the eMBB based on a predefined granularity. The stop rule can be included in the DCI or predefined or preconfigured”)

Regarding claim 13, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.
To be more specific, ZOU in view of Li also teaches a same or similar apparatus with means for performing various functions (ZOU, see at least fig. 10), which are well known in the art and commonly used for providing and enabling robust and reliable data communication hardware and software.

Regarding claim 14, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.
To be more specific, ZOU in view of Li also teaches a same or similar apparatus with at least one processor and a memory (ZOU, see at least fig. 10), which are well known in the art and commonly used for providing and enabling robust and reliable data communication hardware and software.

Allowable Subject Matter
Claim 2 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 3 would be allowable because it depends from claim 2.
Claim 4 would be allowable because it depends from claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465